 


109 HR 1223 IH: Protecting Our Children from Violence Act of 2005
U.S. House of Representatives
2005-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1223 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2005 
Mr. Foley (for himself, Mr. Cramer, Mr. McNulty, Mr. Gene Green of Texas, and Mr. Kolbe) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To ensure that appropriate State social services officers have the authority to access certain Federal databases for the purpose of carrying out checks in cases of child abuse and neglect and cases of missing children, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Protecting Our Children from Violence Act of 2005. 
2.Access to Federal databases by State social services officers for certain purposes 
(a)Criminal History Records Checks 
(1)In generalThe Attorney General shall, upon request of the chief executive of a State, ensure that a covered State social services officer has the authority for online access to the databases of the National Crime Information Center of the Federal Bureau of Investigation and the Interstate Identification Index for the purpose of carrying out one or more criminal history records checks. The authority provided under this subsection is limited to a check of an individual who— 
(A)resided, whether temporarily or permanently, with a minor— 
(i)at the time of an actual or alleged incident of abuse or neglect of that minor; or 
(ii)at a time during which an incident of abuse or neglect of that minor may have occurred, as determined by the head of a State agency responsible for social services; or 
(B)is the subject of an investigation relating to an incident of abuse or neglect of a minor. 
(2)Access agencyThe access referred to in paragraph (1) shall be provided to such officer only through the control terminal agency relating to such officer’s State. 
(b)Missing Persons ChecksThe Attorney General shall ensure that a covered State social services officer has the authority for read only electronic access to the databases of the National Crime Information Center of the Federal Bureau of Investigation for the purpose of carrying out one or more checks of records relating to missing persons or warrants. A covered State social service officer shall use such access only for an investigation relating to a missing child and shall share any information obtained through such access with appropriate Federal, State, and local law enforcement agencies to assist in the recovery of that child. 
(c)Covered officersAn individual is a covered State social services officer under subsection (a) or (b), as applicable, if the head of a State agency responsible for social services submits to the Attorney General, through the control terminal agency relating to such officer’s State— 
(1)a certification that the individual— 
(A)is an officer or employee of that agency; 
(B)has direct charge over minors in the child welfare system of that State; 
(C)is an appropriate individual to have the authority under subsection (a) or (b), as applicable; and 
(D)has met all Federal standards for access, including training, certification, and background screening; and 
(2)such information supporting such certification as the Attorney General may require. 
(d)DefinitionIn this section: 
(1)The term control terminal agency means a duly authorized criminal justice agency with direct access to the National Crime Information Center telecommunications network providing statewide (or equivalent) service to its criminal justice users with respect to the various systems managed by the Federal Bureau of Investigation’s Criminal Justice Information Services Division. 
(2)The term State includes the District of Columbia, the Commonwealth of Puerto Rico, and any other territory or possession of the United States. 
3.Access to III by National Center for Missing and Exploited Children 
(a)In GeneralSubject to subsection (b), and notwithstanding any other provision of law, the Attorney General shall ensure that the following elements of the National Center for Missing and Exploited Children each have access to the Interstate Identification Index: 
(1)The Case Analysis Division. 
(2)The Missing Children's Division. 
(3)The Exploited Child Unit. 
(b)LimitationIn providing access to an element under subsection (a), the Attorney General shall ensure that an officer or employee of that element has such access only if that officer or employee has met all Federal standards for access, including training, certification, and background screening. 
4.Privacy protections 
(a)Protection of informationInformation derived as a result of a check under section 2, or as a result of access under section 3, shall not be adjusted, deleted, or altered in any way except as required by law for national security purposes. 
(b)Release of informationA covered State social services officer (under section 2(c)) having information derived as a result of a check under section 2, or an officer or employee (under section 3(b)) having information derived as a result of access under section 3, may release that information only to— 
(1)another covered State social services officer (under section 2(c)) or another such officer or employee (under section 3(b)), as the case may be; or 
(2)another person authorized by law to receive that information. 
(c)Criminal penaltiesAny person who knowingly releases information in violation of subsection (b) shall be imprisoned not more than 1 year or fined under title 18, United States Code, or both. 
 
